                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                               DOCKET NO. 1:19-cr-63-MOC

    UNITED STATES OF AMERICA,                     )
                                                  )
                                                  )
                                                  )
    Vs.                                           )                     ORDER
                                                  )
    JOSEPH C. VANDEVERE, JR.,                     )
                                                  )
                    Defendant.                    )



           THIS MATTER is before the Court on Defendant’s Motion to Dismiss Indictment,

(Doc. No. 17).

           I. BACKGROUND

           On June 20, 2019, Defendant was indicted on one count of making a threat in interstate

communications, in violation of 18 U.S.C. § 875(c).1 See (Doc. No. 1). More specifically, the

indictment alleges that on or about March 13, 2018, Defendant knowingly and willfully

transmitted a communication containing a threat to injure victim “Q.R.” in interstate commerce.

The indictment alleges that Defendant did so via a Twitter “tweet” and that the communication

contained a picture of a lynching and stated “HI PEDOPHILE PROPHET MUHAMMAD CUBE

WORSHIPPING INBRED MUSLIM SCUM LETS MEET SO YOU CAN RUN THAT

COWARD MOUTH TO MY FACE...PLEASE...VIEW YOUR DESTINY.” See (Doc. No. 1).

On August 13, 2019, Defendant filed the pending motion to dismiss the indictment on the ground




1
     The Government filed a Superseding Bill of Indictment on August 21, 2019.
                                                      1

          Case 1:19-cr-00063-MOC-WCM Document 27 Filed 09/16/19 Page 1 of 5
that its prosecution violates the First Amendment of the United States Constitution. See (Doc.

No. 17). The Government opposes the motion.

       II.     DISCUSSION

       Federal Rule of Criminal Procedure 12(b)(3) permits a party to make a pretrial motion

challenging the sufficiency of an indictment, but only on limited grounds. 2 Under Rule 12(b)(3),

an indictment is sufficient if it: (1) states the elements of the crime charged, (2) adequately

apprises the defendant of the nature of the charges so that he may prepare a defense, and (3)

allows the defendant to plead the judgment as a bar to future prosecutions for the same offense.

Hamling v. United States, 418 U.S. 87, 117 (1974). Federal Rule of Criminal Procedure 7(c)(1)

specifies that an indictment “must be a plain, concise, and definite written statement of the

essential facts constituting the offense charged.” “[T]he Federal Rules were designed to

eliminate technicalities in criminal pleadings and are to be construed to secure simplicity in

procedure.” United States v. Resendiz-Ponce, 549 U.S. 102, 110 (2007).

       A presumption of regularity attaches to a grand jury’s indictment, and courts may not

“look behind” an indictment if it was returned by a validly constituted grand jury. United States

v. Mills, 995 F.2d 480, 487 (4th Cir. 1993). A court may dismiss an indictment where there is

“an infirmity of law in the prosecution,” but it may not dismiss an indictment “on a

determination of facts that should have been developed at trial.” United States v. Engle, 676

F.3d 405, 415 (4th Cir. 2012) (internal quotation and citation omitted). Under United States v.




2  Defendant does not cite under which rule of Federal Criminal Procedure he is proceeding, but
pretrial motions alleging defects in the indictment are covered by Federal Rule of Criminal
Procedure 12(b)(3)(B). Rule 12(b)(1) directs that “a party may raise by pretrial motion any
defense, objection, or request that the court can determine without a trial on the merits.” Rule
12(b)(3)(B)(v) allows the defendant to raise as a defect that the indictment fails to state an
offense, which seems to be the best fit for Defendant’s constitutional claim.
                                                  2

      Case 1:19-cr-00063-MOC-WCM Document 27 Filed 09/16/19 Page 2 of 5
Thomas, 367 F.3d 194, 197 (4th Cir. 2004), dismissal of an indictment is warranted only if the

defendant demonstrates that the allegations in the indictment, even if true, would not state an

offense. In other words, to grant Defendant’s motion, the Court must find that, taking the

indictment’s allegations as true, there are no facts that could meet the elements of the offense

because no reasonable jury could find that the alleged communication is a true threat because it

is constitutionally protected free speech as a matter of law.

        Furthermore, although statutes criminalizing threats must be interpreted with the First

Amendment in mind, courts have found that whether a communication constitutes a “true threat”

is a matter generally to be decided by the trier of fact. See United States v. Roberts, 915 F.2d

889, 891 (4th Cir. 1990) (“Generally, what is or is not a true threat is a jury question.”); United

States v. Clemens, 738 F.3d 1, 13 (1st Cir. 2013) (in the usual case, whether a communication

constitutes a threat or a true threat is a matter to be decided by the trier of fact); United States v.

Stock, 728 F.3d 287, 298 (3d Cir. 2013) (dismissal of indictment is not appropriate when

reasonable jurors could conclude that a communication is a true threat); United States v. White,

610 F.3d 956, 959, 962 (7th Cir. 2010) (whether a communication is protected is a matter for the

jury to decide in the case where the facts at trial will inform whether the speech is protected by

the First Amendment).

        In support of the motion to dismiss, Defendant contends that he “is informed and

believes” that, at the time of the threat, the victim was a candidate for political office.3

Defendant also proffers information concerning the referenced lynching photograph. Defendant




3  In opposing the motion, the Government denies that the victim was a political candidate at the
time of the threat.
                                                   3

      Case 1:19-cr-00063-MOC-WCM Document 27 Filed 09/16/19 Page 3 of 5
does not allege that the indictment fails to state the elements of the offense. Rather, he alleges

that the communication is not a “true threat.”

        Here, the indictment alleges that Defendant sent a picture of a lynching to the victim

along with a message ending with the words “view your destiny.” This Court cannot say, as a

matter of law, that no reasonable person would interpret this communication as a serious

expression of intent to do harm. Accord United States v Keystone, No. 2:18cr13, 2019 WL

289820, at *2 (W.D. Va. Jan. 22, 2019) (on a nearly identical motion to dismiss, holding that the

indictment contained threats to injure another, and that the question of whether they are “true

threats” is a jury question). Nor is the alleged threat inevitably “political hyperbole” as a matter

of law.4 The Fourth Circuit has held that “mere political argument, idle talk or jest” are not true

threats. United States v. Spruill, 118 F.3d 221, 228 (4th Cir. 1997). However, a true threat

dressed up in political rhetoric or artistic expression alone does not render it a non-threat. See

United States v. Castillo, 564 F. Appx. 500 (11th Cir. 2014) (a threat to kill the president not

protected as “political hyperbole” when contained in a Facebook post containing policy

criticism).

        In sum, for all these reasons, Defendant’s motion to dismiss is denied.

                                                 ORDER




4
   In United States v. Elonis, 135 S. Ct. 2001 (2015), the Supreme Court examined threats made
under 18 U.S.C. § 875(c), but the Court did not consider the impact of any First Amendment
issues. Id. at 2012. Thus, Elonis left the Fourth Circuit’s definition of a “true threat” unchanged.
Following Elonis, in United States v. White, 810 F.3d 212, 221 (4th Cir. 2016), in keeping with
prior cases, the court explained again that a true threat is one “that an ordinary, reasonable
recipient who is familiar with the context in which the statement is made would interpret it as a
serious expression of an intent to do harm.” See also United States v. White, 670 F.3d 498, 508-
510 (4th Cir. 2012).
                                                  4

      Case 1:19-cr-00063-MOC-WCM Document 27 Filed 09/16/19 Page 4 of 5
       IT IS, THEREFORE, ORDERED that defendant’s Motion to Dismiss (Doc. No. 17), is

DENIED.




 Signed: September 16, 2019




                                          5

     Case 1:19-cr-00063-MOC-WCM Document 27 Filed 09/16/19 Page 5 of 5
